          Case 2:18-cv-02774-PD Document 42 Filed 03/25/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY MARCH, et al.                                :
               Plaintiffs,                        :
      v.                                          :      Civ. No. 18-2774
                                                  :
SUNOCO PIPELINE L.P., et al.                      :
               Defendants.                        :

                                            ORDER

       AND NOW, this 25th day of March, 2019, it having been reported that the issues between

the parties in the above action have been settled and upon Order of the Court pursuant to the

provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is

       ORDERED that the above action is DISMISSED with prejudice, pursuant to agreement

of counsel without costs.

       It is FURTHER ORDERED that, by consent of the Parties, the Court shall RETAIN

jurisdiction to enforce the terms of the settlement agreement. See Kokkonen v. Guardian Life Ins.

Co. of America, 511 U.S. 375, 381 (1994).

                                                             AND IT IS SO ORDERED.

                                                             s/ Paul S. Diamond
                                                             _________________________
                                                             Paul S. Diamond, J.
